—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), entered July 16, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On a motion for summary judgment to dismiss the complaint based upon lack of notice, the defendant is required to make a prima facie showing establishing the absence of notice as a matter of law (see, Goldman v Waldbaum, Inc., 248 AD2d 436, 437; Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294, 295). In the instant case, the defendant met that burden. The expert affidavit offered in opposition to the motion for summary judgment was based on conclusory findings and was therefore insufficient to defeat it (see, Solow v Liebman, 262 AD2d 633). Mengano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.